In an action, inter alia, upon a written lease, plaintiff appeals from an order of the Supreme Court, Queens County, entered August 2, 1976, which granted respondent’s" motion to compel arbitration and denied his cross motion to stay arbitration. Order reversed, on the law, with $50 costs and disbursements, respondent’s motion denied, and plaintiff’s cross motion granted. The arbitration clause in the lease did not encompass this dispute. Consequently, it was error to grant the motion to compel arbitration. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.